Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/21 has been entered. 
Status of Claims
Applicant’s reply filed on 4/16/21 is acknowledged.  Claims 8-9 were canceled.  Claims 23-24 were added.  Claims 10-22 were withdrawn without traverse in the reply filed on 12/3/19.  Claims 1-7 and 23-24 are pending and are under examination. 
Response to Reply
Claim Interpretation
The Office asserts that terms and phrases like “for” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “for” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The 
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are withdrawn, and new rejections follow. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (“Lim,” US Pub. No. 2015/0099694, previously cited) in view of Gabriel et al. (“Gabriel,” US 6203529, newly cited).
As to claims 1 and 4, Lim discloses a connector (e.g., top portion of container 400) for introducing gaseous particles from sample bottle (e.g., container 400) to a colorimetric sensor array (e.g., 100), the connector comprising: a compartment (where sensor array 100 sits on top); a sensor array (e.g., 100) inside the compartment, the sensor array comprising at least two chemoresponsive dyes (e.g., [0038] et seq.).  
Regarding claim 1, while Lim discloses in e.g., [0068] that the sample is injected in the container 400, Lim does not specifically disclose a needle protruding from the compartment, the needle with a channel in gaseous communication with the compartment, a peel away seal covering a cavity, and the peel away seal being 
As to claim 3, the modified Lim provides a cavity that is sterile for the needle. See col. 3, line 40 et seq. of Gabriel.  However, the claim language does not appear to structurally further define the claimed apparatus, which is the connector.  
As to claim 23, Lim teaches a connector (e.g., top portion of container 400) for introducing gaseous particles from sample bottle (e.g., container 400) to a colorimetric sensor array (e.g., 100), the connector comprising: a compartment (where sensor array 100 sits on top); a sensor array (e.g., 100) inside the compartment, the sensor array comprising at least two chemoresponsive dyes (e.g., [0038] et seq.).  
Regarding claim 23, Lim does not specifically teach plunging a needle of a connector through a septum of a sample bottle such that a channel of the needle is in gaseous communication with a compartment of the connector, and removing a seal of a 
As to claim 24, Lim does not specifically teach clipping a retainer of the connector onto a cap of the sample bottle, and the retainer being in the sealed, sterile cavity prior to the removing of the seal.  Gabriel teaches an inner thread 20 of hollow needle 10, which is delimited in the proximal direction by a shoulder 22 serving as a stop, provides detachable mounting on an external thread 18 at the proximal end of injection device 16 (see fig. 1-5 and col. 2, line 25 et seq.).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have threads because it would help stabilize the position of the connector on the sample bottle. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Gabriel, as applied to claim 1 above, and further in view of Müller et al. (“Müller,” US 6903823, previously cited). 

As to claim 2, Müller discloses a window in col. 7, line 15 et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include an optical window to facilitate the measurement of radiation (e.g., col. 7, lines 15-30 of Müller). 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Gabriel, as applied to claim 1 above, and further in view of Eden et al. (“Eden,” US 5232839, previously cited).
See Lim and Gabriel supra.
The modified Lim does not specifically disclose a hydrophobic filter or a biofilter.  Eden discloses a hydrophobic filter or a biofilter with a pore size, for example, of 0.3 µm.  Eden further discloses a filter with a different pore size because Eden discloses that the pore size and type of material determine the liquid break pressure which should be adjusted to the region of several pounds per square inch.  See col. 5, line 43 et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have a specific pore size because the pore size and type of material determine the liquid break pressure which should be adjusted to the region of several pounds per square inch (e.g., col. 5, lines 43-53 of Eden). Furthermore, sizes and dimensions of claimed features are not sufficient to define over the prior art, absent some evidence of unexpected results in using the claimed dimensions. 
Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 23-24 have been considered but are moot because of the new grounds of rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



7/3/2021